[Cite as Toledo Bar Assn. v. Farah, 136 Ohio St. 3d 295, 2013-Ohio-3680.]




                       TOLEDO BAR ASSOCIATION v. FARAH.
  [Cite as Toledo Bar Assn. v. Farah, 136 Ohio St. 3d 295, 2013-Ohio-3680.]
Attorneys—Misconduct—Neglecting an entrusted legal matter—Failing to
        cooperate in a disciplinary investigation—Indefinite suspension.
  (No. 2012-2119—Submitted February 27, 2013—Decided August 28, 2013.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                   Discipline of the Supreme Court, No. 12-2119.
                                ____________________
        Per Curiam.
        {¶ 1} Respondent, Asad Sadallah Farah, Attorney Registration No.
0066174, whose last known address was in Temperance, Michigan, was admitted
to the practice of law in Ohio in 1996.
        {¶ 2} On May 20, 2010, we suspended Farah from the practice of law in
Ohio for one year, but stayed the entire suspension on the conditions that he
submit to a mental-health evaluation conducted by the Ohio Lawyers Assistance
Program (“OLAP”), comply with all of OLAP’s treatment recommendations, and
submit to one year of monitored probation pursuant to Gov.Bar R. V(9). Toledo
Bar Assn. v. Farah, 125 Ohio St. 3d 455, 2010-Ohio-2116, 928 N.E.2d 1097. On
November 1, 2011, we suspended respondent from the practice of law for his
failure to register as an attorney for the 2011-2013 biennium. In re Attorney
Registration Suspension of Farah, 130 Ohio St. 3d 1420, 2011-Ohio-5627, 956
N.E.2d 310. And on March 8, 2013, in response to a certified report from the
Board of Commissioners on Grievances and Discipline, we revoked Farah’s
probation, lifted the stay, and ordered him to serve the entire one-year suspension
originally imposed in May 2010. Toledo Bar Assn. v. Farah, 134 Ohio St. 3d
1479, 2013-Ohio-798, 984 N.E.2d 24.
                                SUPREME COURT OF OHIO




        {¶ 3} In a two-count complaint certified to the board on June 11, 2012,
relator, Toledo Bar Association, charged Farah with neglect of a client’s legal
matter and failure to cooperate in the resulting disciplinary investigation.
        {¶ 4} Attempts to serve the complaint on Farah by certified mail were
not successful. Therefore, on July 9, 2012, the board served the complaint on the
clerk of the Supreme Court in accordance with Gov.Bar R. V(11)(B). Farah
failed to answer or otherwise respond to the complaint. Relator moved for default
on August 31, 2012.1
        {¶ 5} A master commissioner appointed by the board found, by clear and
convincing evidence, that Farah had committed the charged misconduct and
recommended that he be indefinitely suspended from the practice of law in Ohio
and that this suspension run consecutively to the one-year suspension we
previously had imposed on Farah. The board adopted the master commissioner’s
findings of fact, conclusions of law, and recommended sanction. We adopt the
board’s report and indefinitely suspend Farah from the practice of law in Ohio
and order that this suspension run consecutively to the one-year suspension
imposed in our March 8, 2013 order.
                                        Misconduct
        {¶ 6} The evidence submitted with relator’s motion for default shows
that Karen Lynn Nelson retained Farah in the fall of 2010 and paid him $1,500 to
assist her in reinstating her visitation rights with her granddaughter. Farah filed a
show-cause motion to have Nelson’s visitation reinstated, and he attended a
pretrial hearing on her behalf. On June 16, 2011, the scheduled date for the trial,
the parties appeared and advised the court that they had reached a settlement. The
parties read the settlement agreement into the record and the court instructed


1. Because the formal complaint in this matter was certified to the board before August 1, 2012,
the provisions of former Gov.Bar R. V(6) apply to this proceeding. See Gov.Bar R.
XX(2)(LLLL).




                                               2
                                January Term, 2013




Farah to submit a consent judgment entry by July 15, 2011. Farah failed to file
the judgment entry, and on September 22, 2011, the court dismissed the matter.
       {¶ 7} Nelson avers that Farah never contacted her after the June 16, 2011
trial date and that she was unable to reach him by phone, text, and personal
appearance at his office. As a result of Farah’s failure to submit the judgment
entry to the court, Nelson had to retain new counsel and start the process anew.
       {¶ 8} Nelson filed a grievance with relator on November 3, 2011.
Relator sent letters of inquiry to Farah at the address he registered with this court
and another address discovered by relator, but those letters were returned by the
postal service as undeliverable. Relator made several additional attempts to notify
Farah of the grievance and the proposed complaint to be filed with the board, all
of which failed. On May 11, 2012, relator sent Farah a copy of the cover letter
and complaint it had sent to the board.
       {¶ 9} When the board’s efforts to serve Farah by certified mail also
failed, it obtained service on the clerk of this court. Farah has failed to answer the
complaint or otherwise appear in this proceeding.
       {¶ 10} The master commissioner and board found that Farah’s conduct
violated Prof.Cond. R. 1.1 (requiring a lawyer to provide competent
representation to a client), 1.3 (requiring a lawyer to act with reasonable diligence
in representing a client), 1.4(a)(3) (requiring a lawyer to keep the client
reasonably informed about the status of a matter), 1.4(a)(4) (requiring a lawyer to
comply as soon as practicable with reasonable requests for information from the
client), and 8.1(b) (prohibiting a lawyer from knowingly failing to respond to a
demand for information by a disciplinary authority during an investigation) and
Gov.Bar R. V(4)(G) (requiring a lawyer to cooperate with a disciplinary
investigation).
       {¶ 11} We adopt the board’s findings of fact and misconduct.




                                          3
                             SUPREME COURT OF OHIO




                                     Sanction
       {¶ 12} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.              In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in BCGD Proc.Reg. 10(B). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21.
       {¶ 13} The master commissioner and board found that two aggravating
factors are present: Farah’s prior disciplinary offense and his failure to cooperate
in the disciplinary process. See BCGD Proc.Reg. 10(B)(1)(a) and (e). The record
does not contain any evidence of mitigating factors.
       {¶ 14} In the motion for default judgment, relator observed that an
attorney’s neglect of entrusted legal matters combined with the failure to
cooperate in the ensuing disciplinary investigation generally warrant an indefinite
suspension from the practice of law. See, e.g., Akron Bar Assn. v. Snyder, 87
Ohio St. 3d 211, 718 N.E.2d 1271 (1999), and Disciplinary Counsel v. Boykin, 82
Ohio St. 3d 100, 694 N.E.2d 899 (1998). The master commissioner and board
adopted relator’s recommendation.       Having considered Farah’s conduct, the
aggravating factors present, and our precedent, we agree that an indefinite
suspension is the appropriate sanction in this case.
       {¶ 15} Accordingly, Asad Sadallah Farah is indefinitely suspended from
the practice of law in Ohio. This suspension shall run consecutively to the one-
year suspension imposed by this court in Toledo Bar Assn. v. Farah, 134 Ohio
St.3d 1479, 2013-Ohio-798, 984 N.E.2d 24. Costs are taxed to Farah.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.




                                          4
                               January Term, 2013




                            ____________________
       Marshall & Melhorn, L.L.C., and John Borrell Jr.; Reminger & Co.,
L.P.A., and Laurie J. Avery; and Michael A. Bonfiglio, Bar Counsel, for relator.
                          ________________________




                                        5